— Judgment, Supreme Court, New York County (Leslie Crocker Snyder, J.), rendered January 27, 1989, convicting defendant, upon his plea of guilty of criminal sale of a controlled substance in the second degree, and sentencing him to a term of 6 years to life, unanimously affirmed.
Without background facts that might have been developed had defendant made a motion pursuant to CPL 440.10, we cannot conclude upon the present state of the record that defendant’s counsel was ineffective (People v Love, 57 NY2d 998, 1000). There is no merit to defendant’s contention that the court did not have a current presentence report at the time the sentence was actually imposed. Nor is the sentence excessive. Having received the benefit of his bargain, defendant should be bound by its terms (People v Capasso, 171 AD2d 448). Concur — Milonas, J. P., Ross, Asch and Rubin, JJ.